Name: Commission Regulation (EEC) No 1118/79 of 6 June 1979 supplementing, as regards seeds, Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/ 12 Official Journal of the European Communities 7 . 6 . 79 COMMISSION REGULATION (EEC) No 1118 /79 of 6 June 1979 supplementing , as regards seeds , Regulation ( EEC) No 193 / 75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2358 /71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ('), as last amended by Regulation ( EEC) No 234/79 ( 2 ), and in particular Article 4 (2) thereof, Whereas certain seeds are subject to the system of import licences , namely hybrid maize for sowing ; whereas seeds should be brought within the scope of Commission Regulation (EEC) No 193 /75 of 17 January' 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agiicultural products ( 3 ), as last amended by Regulation ( EEC) No 1 624/78 (4 ), which should be supplemented to that effect ; Whereas the Management Committee for Seeds has not delivered an opinion within the time limit laid down by its chairman , HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 193 /75 , after the eleventh indent , a further indent as follows is added ; '  Article 4 of Regulation ( EEC) No 2358 /71 (seeds ). 1 Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 246, 5 . 11 . 1971 , p . 1 . (-') OJ No L 34, 9 . 2 . 1979 , p . 2 . ( } ) OJ No L 25 , 31 . 1 . 1975 , p . 10 . O OJ No L 190 , 13 . 7 . 1 978 , p. 14 .